EDWARD M. KOLBELL, ESQ. Attorney for Franklin Square-Munson Fire District
We acknowledge receipt of your letter stating that your fire district has installed fire alarm systems in school buildings, private hospitals and nursing homes and that due to "mechanical difficulties and carelessness on the part of the institution wherein the fire alarm boxes are located they are frequently discharged causing the district apparatus to respond." You inquire whether the board of fire commissioners has the power under Town Law § 176, subdivision 21, "to assess fines, penalties or other charges against the owner of the property where these fire alarm systems are located."
In our opinion, neither Town Law § 176, subdivision 21, nor other provision of state statute authorizes a board of fire commissioners to assess such fines, penalties or other charges.
In connection with the installation of fire alarm systems in such buildings, we draw to your attention an informal opinion of this office reported in 1974 Op. Atty. Gen. 320 and Comptroller's opinion reported in 23 Compt. 479, copies of which we enclose for your convenience.